—In an action to foreclose a mortgage, the defendant Josefa San Roman appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Lisa, J.), dated July 28, 1997, as granted the plaintiffs motion for summary judgment striking her amended answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff established that it acquired the subject mortgage as a sound and legitimate business investment by an assignment which was supported by valuable and substantial consideration. Moreover, the plaintiff did not seek to foreclose until approximately five months after the assignment, and neither the appellant nor any other party sought to satisfy the underlying debt in the interim. Under these circumstances, the appellant’s vague and speculative assertion that the assignment violated the prohibition against champerty set forth in Judiciary Law § 489 was insufficient to raise a triable issue of fact, and the Supreme Court properly granted the motion for summary judgment (see, e.g., Grid Realty Corp. v Gialousakis, 129 AD2d 768; Limpar Realty Corp. v Uswiss Realty Holding, 112 AD2d 834; 1015 Gerard Realty Corp. v A & S Improvements Corp., 91 AD2d 927; see also, Fairchild Hiller Corp. v McDonnell Douglas Corp., 28 NY2d 325). Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.